DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (US 7,518,374 B1), herein referred to as Olsson.
Regarding Claim 1, Olsson discloses an amphibious portable magnetism detector, comprising: 
	a first housing (item 25c+25d, figure 1/3 of item 24, figure 1/3) defining a first inner space (the space inside top shell 25c and bottom shell 25d is considered a first inner space as shown in figure 1, and an inner space can be seen in figure 3) and a first through hole (see figure where vertical tube 44 enters and connects via a hole provided in the shell formed by 25c and 25d in figure 1) in communication with 5the first inner space (the vertical tube 44 enters the inner space formed by top shell 25c and bottom shell 25d and is considered in communication with said inner space) (col. 9, lines 4-8); 
	a first wiring tube (item 44, figure 1 for carrying item 90, figure 11B – col. 18, line 63 – col. 19, line 9) disposed outside the first housing (item 25c+25d, figure 1/3 of item 24, figure 1/3) connected to the first housing (item 25c+25d, figure 1/3 of item 24, figure 1/3), and in communication with the first inner space (the space inside top shell 25c and bottom shell 25d is considered a first inner space as shown in figure 1, and an inner space can be seen in figure 3) via the first through hole (see figure 1 and 3 – where vertical tube 44 enters and connects via a hole provided in the shell formed by 25c and 25d in figure 1); 
	a first magnetic field sensor (item 24, figure 1/3) disposed in the first inner space (the space inside top shell 25c and bottom shell 25d is considered a first inner space as shown in figure 1, and an inner space can be seen in figure 3) and configured to detect a magnetic field at a target area and generate a first detection signal (col. 8, lines 30-36); and 10
	a central control device (item 50, figure 1) electrically connected (via item 90, figure 5) to the first magnetic field sensor (item 24, figure 1/3) and configured to receive the first detection signal (from item 24, figure 1/3 via item 90, figure 5) and output a first magnetic field value according to the first detection signal (see figures 8-10c; col. 9, lines 29-37). 
	wherein a first leak-tight seal (via item 46, figure 3) is formed between the first wiring tube (item 44, figure 3 for carrying item 90, figure 11B – col. 18, line 63 – col. 19, line 9) and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (US 7,518,374 B1), herein referred to as Olsson.
Regarding Claim 2, Olsson discloses the amphibious portable magnetism detector of claim 1, further comprising: 
	a second housing (item 25a+25b, figure 1 of item 22, figure 1) defining a second inner space (the space inside top shell 25a and bottom shell 25b is considered a second inner space as shown in figure 1, and an inner space can be seen as equivalent to the housing shown in figure 3), a second through hole in communication with the second inner space (for the insertion of item 44 into bottom of 25b, figure 1), and a third through hole opposite (see figure 1) to the second through hole (at the top of 25a, figure 1) and in communication with the second inner space (the vertical tube 42 enters the inner space formed by top shell 25a and bottom shell 25b and is considered in communication with said inner space); 
	a second wiring tube (item 42, figure 1) disposed outside the second housing (item 25a+25b, figure 1 of item 22, figure 1), connected to the second housing (item 25a+25b, figure 1 of item 22, figure 1), and in communication with the second inner space (the space inside top shell 25a and bottom shell 25b is considered a second inner space as shown in figure 1, and an inner space can be seen as equivalent to the housing shown in figure 3, and as tube 42 enters the second inner space via top of shell 25a it is considered to be in communication with the second inner space) via the third through hole (at the top of item 25a, figure 1); and 
	a second magnetic field sensor (item 22, figure 1) disposed in the second inner space (the space inside top shell 25a and bottom shell 25b is considered a second inner space as shown in figure 1, and an inner space can be seen as equivalent to the housing shown in figure 3), electrically connected (via item 90, figure 5) to the central control device (item 50, figure 1), and configured to detect the magnetic field at the target area and generate a second detection signal (col. 8, lines 30-36); 
	wherein the first wiring tube (item 44, figure 1) is further disposed outside the second housing (item 25a+25b, figure 1 of item 22, figure 1), connected to the second housing (item 25a+25b, figure 1 of item 22, figure 1), and in communication with the second inner space via the second through hole (via the hole in bottom of item 25b, figure 1), 
	the central control device (item 50, figure 1) is further configured to receive the second detection signal and output a magnetic field gradient value according to the first detection signal and the second detection signal (col. 9, lines 29-41; col. 8, lines 30-36).
Olsson does not explicitly disclose a second leak-tight seal is formed between the first wiring tube and the second housing and a third leak-tight seal is formed between the second wiring tube and the second housing to keep the second housing leak-tight, however it would have been obvious to one of ordinary skill in the art that since Olsson does disclose providing a joint assembly for compact storage that also provides external moisture protection for the wire harness which passes through sections 42 and 44 (col. 18, line 63 – line 2), to also include an additional seal, like the one used on the first housing, on the second housing for advantageous purpose of ensuring waterproof seals of the housing shells as taught by Olsson.
Regarding Claim 3, Olsson discloses the amphibious portable magnetism detector of claim 2, further comprising: 
	a third housing (item 40, figure 1) defining a third inner space (the space that confines the electronic circuitry shown in figures 6 and 7) and a fourth through hole in communication item 42 enters through a hole in the bottom of item 40 to provide item 90 with connection to the control unit 50 as shown in figure 1); and 
a locating device (not shown) disposed in the third inner space, electrically connected to the central control device (item 50, figure 1), and configured to locate the targeted area and generate a location signal (col. 14, lines 58-65); 
	wherein the second wiring tube (item 42, figure 1) is further disposed outside the third housing (item 40, figure 1), connected to the third housing (item 40, figure 1), and in communication with the third inner space via the fourth through hole (item 42 enters through a hole in the bottom of item 40 to provide item 90 with connection to the control unit 50 as shown in figure 1 and is considered in communication with the inner space of item 40); 
the central control device (item 50, figure 1) is further configured to receive the location signal and obtain geographical coordinates of the targeted area according to the location signal (col. 14, lines 58-65).
Regarding Claim 4, Olsson discloses the amphibious portable magnetism detector of claim 3, further comprising: an attitude sensor (not shown) disposed in the third inner space (of item 40, figure 1), electrically connected to the central control device (item 50, figure 1), and configured to detect a motion attitude of the locating device and output an attitude signal; wherein the central control device (item 50, figure 1) is further configured to receive the attitude signal and denoise the location signal according to the attitude signal (col. 15, line 55 – col. 16, line 31).
Regarding Claim 10, Olsson discloses the amphibious portable magnetism detector of claim 2, wherein the first wiring tube (item 44, figure 1) and the second wiring tube (item 42, figure 1) are rigid (col. 8, lines 64-66).
Regarding Claim 12, Olsson discloses the amphibious portable magnetism detector of claim 2, wherein the first wiring tube (item 44, figure 1) and the second wiring tube (item 42, figure 1) are coaxially arranged (see figure 1).
Regarding Claim 13, Olsson discloses the amphibious portable magnetism detector of claim 2, wherein the first magnetic sensor (item 24, figure 1) has a detection axis coincident with that of the second magnetic sensor (item 22, figure 1) (col. 8, lines 30-36).
Allowable Subject Matter
Claims 5-9, 11, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose the amphibious portable magnetism detector of claim 1, wherein the first housing comprises a first connecting tube extending from the first through hole away from the first inner space; one end of the first wiring tube is inserted into the first connecting tube, or the first connecting tube is inserted into one end of the first wiring tube; and the first leak-tight seal is formed between an outer or inner wall of the first wiring tube and an inner or outer wall of the first connecting tube.
It would not be obvious to one of ordinary skill in the art to modify the amphibious portable magnetism detector as taught by Olsson in view of the limitations in Claim 5, specifically, wherein the first housing has a connecting tube extending from the first through hole. In view of Fig. 3 of Olsson, such a modification would not be necessary nor would it provide an advantageous result.
Claims 6-7 depend upon that of Claim 5, and require all of the limitations of Claim 5, therefore Claims 6-7 are too objected to as being dependent upon a rejected base claim. 
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose the amphibious portable magnetism detector of claim 2, wherein the second housing comprises a second connecting tube extending from the second through hole away from the second inner space and a third connecting tube extending from the third through hole away from the second inner space; one end of the first wiring tube is inserted into the second connecting tube or the second connecting tube is inserted into one end of the first wiring tube, and the second leak-tight seal is formed between an outer or inner wall of the first wiring tube and an inner or outer wall of the second connecting tube; and one end of the second wiring tube is inserted into the third connecting tube or the third connecting tube is inserted into one end of the second wiring tube, and the third leak-tight seal is formed between an outer or inner wall of the second wiring tube and an inner or outer wall of the third connecting tube.
It would not be obvious to one of ordinary skill in the art to modify the amphibious portable magnetism detector as taught by Olsson in view of the limitations in Claim 8, specifically, wherein the second housing has second and third connecting tubes extending from the second and third through hole. In view of Fig. 1 of Olsson, such a modification would not be necessary nor would it provide an advantageous result.
Claim 9 depends upon that of Claim 8, and require all of the limitations of Claim 8, therefore Claim 9 is too objected to as being dependent upon a rejected base claim. 
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose the amphibious portable magnetism detector of claim 2, wherein the first wiring tube has a circular cross-section with an outer diameter of about 50 mm to about 500 mm, and/or the second wiring tube has a circular cross-section with an outer diameter of about 50 mm to about 500 mm (highlighted for emphasis).
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the amphibious portable magnetism detector of claim 2, further comprising: a first reinforce rod disposed parallel to the first wiring tube and rigidly connected between the first housing and the second housing; and/or a second reinforce rod disposed parallel to the second wiring tube rigidly connected to the second housing (highlighted for emphasis).
Claim 15 depends upon that of Claim 14, and require all of the limitations of Claim 15, therefore Claim 14 is too objected to as being dependent upon a rejected base claim. 
Regarding Claim 16, the references cited on PTO-892 form, alone or in combination form, fail to disclose the amphibious portable magnetism detector of claim 3, further comprising: a connecting component rigidly connected to the third housing to connect the amphibious portable magnetism detector to a wearable device; wherein the connecting component is disposed substantially perpendicular to the first wiring tube and/or the second wiring tube (highlighted for emphasis).
Claims 17-20 depend upon that of Claim 16, and require all of the limitations of Claim 16, therefore Claims 17-20 are too objected to as being dependent upon a rejected base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the  field of magnetic field detection technology, and particularly to an magnetism sensing/detecting systems that are portable and waterproof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858